Citation Nr: 1208234	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-45 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to September 1986, from May 1988 to June 1989, from March 1998 to August 1998, from February 2003 to June 2003, from January 2005 to May 2005, and from January 2007 to June 2007.  She also served in the Alabama Air National Guard in the 1990s and 2000s.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  On the day of the hearing, the Veteran submitted an additional private medical opinion.  This evidence has not yet been considered by the Agency of Original Jurisdiction (AOJ).  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has sleep apnea related to her military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran has sleep apnea that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2007.  In any event, since the Board is granting the service connection claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). 

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Service Connection

The Veteran asserts that her obstructive sleep apnea is related to her military service.  She says she has experienced difficulty sleeping, fatigue, and snoring during her periods of active military service in the 2000s.  Although she occasionally reported these difficulties, she indicates she was not diagnosed with obstructive sleep apnea until February 2007, which was during her last period of active military service.  See May 2008 Notice of Disagreement (NOD); December 2009 VA Form 9; June 2011 hearing testimony at pages 4-7.  

Upon review of the evidence of record, the Board grants the appeal for service connection for sleep apnea.  There is probative medical nexus evidence linking her diagnosis of sleep apnea with her military service.  

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  38 U.S.C.A. §§ 1110, 1131; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, a February 2007 in-service sleep study by a pulmonary specialist, Dr. F.H., MD., revealed a diagnosis of obstructive sleep apnea.  VA examinations dated in November 2007 and August 2009 also confirmed this diagnosis.  Thus, there is sufficient evidence of a current sleep apnea disorder.  

Service treatment records (STRs) dated in February 2007 first reveal a diagnosis of obstructive sleep apnea by Dr. F.H. after a sleep study was performed.  An April 2007 in-service follow-up report by Dr. F.H. noted that the use of a positive airway pressure (CPAP) machine at night was helping treat the symptoms of obstructive sleep apnea.  Also, an earlier February 2003 in-service evaluation also reflected that the Veteran was reporting difficulty sleeping at that time.  The Veteran has also indicated that she has experienced difficulty with insomnia, snoring, breathing, and fatigue during her periods of active duty service in the 2000s, specifically from February 2003 to June 2003, from January 2005 to May 2005, and from January 2007 to June 2007.  The Veteran is indeed competent to report symptoms of sleep disturbances during her military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Board also finds the Veteran's testimony and statements regarding in-service sleep apnea symptoms to be credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Overall, STRs provide some evidence in support of his claim, as they confirm both symptoms and a diagnosis of sleep apnea during service.  

Post-service, with regard to a nexus between current sleep apnea and her military service, the evidence of record is mixed.  That is, the medical evidence of record on this determinative issue of nexus includes one favorable private opinion and one unfavorable VA medical opinion.   

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the U.S. Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the negative opinion, the Veteran underwent an August 2009 VA respiratory examination.  This VA examination was performed by a nurse practitioner.  She opined that the Veteran's sleep apnea disorder preexisted her final period of military service in 2007, but was not aggravated during this period of service.  This examiner noted that the earlier November 2007 VA examiner had discussed the Veteran's problems with snoring and restless sleep for the past "several years."  However, the August 2009 VA examiner failed to discuss the Veteran's reported problems with sleep during his earlier periods of service in 2003 and 2005.  In any event, this examination and opinion does provide some evidence against the claim.  

As to the positive opinion, in December 2009 and June 2011 Dr. F.H. submitted private medical opinions in which he assessed with "100 percent medical certainty," that the Veteran's sleep apnea was incurred during military service.  He explained that he originally tested the Veteran for sleep apnea in February 2001, but she did not have sleep apnea at that time.  Rather, the 2001 sleep study reveals a diagnosis of insomnia.  However, Dr. F.H. indicated that the Veteran's symptoms worsened as she gained weight, thus leading to a formal diagnosis of sleep apnea during service in February 2007.  This particular opinion was thorough, supported by an explanation, and supported by the evidence of record.  Overall, this private opinion lends strong evidence in support of the claim.

On this point, Dr. F.H. has also treated the Veteran for over 10 years, and he has unquestioned expertise as a pulmonary critical care and sleep medicine specialist. Generally, a person need only be a licensed health care practitioner to be considered competent to provide medical evidence.  YT v. Brown, 9 Vet. App. 195, 201 (1996).  However, the matter under consideration might require a relatively higher level of medical training or expertise for an opinion to constitute competent evidence.  See Black v. Brown, 10 Vet. App. 279, 283-284 (1997) (a nurse's opinion regarding the etiology of her husband's disability was not probative medical evidence because she had no special knowledge regarding her husband's condition and she did not provide treatment to him).  In the present case, Dr. F.H.'s prior history of treatment for the Veteran, knowledge of her condition, and special expertise in pulmonary and sleep medicine adds probative value to his opinion.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Here, there is an approximate balance of the positive and negative evidence.  Certain elements of both the positive and negative opinions in this case are probative.  Both opinions have their flaws as well.  But in light of the contrasting, yet equally probative opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


